[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-10417                 ELEVENTH CIRCUIT
                                                             DECEMBER 23, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 01-01271-CV-TWT-1

JAMES RAMSEY,



                                                            Petitioner-Appellant,

                                    versus

WARDEN VICTOR L. WALKER,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (December 23, 2008)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

     James Ramsey, a Georgia prisoner proceeding pro se, appeals the district
court’s denial of his Fed.R.Civ.P. 60(b) motion for relief from the final judgment

entered against him on his 28 U.S.C. § 2254 habeas corpus petition. The district

court initially denied his § 2254 petition in October 2001 based on its finding that

the petition was time-barred because he did not timely file it within the

Antiterrorism and Effective Death Penalty Act’s (“AEDPA”) one-year statute of

limitations. Ramsey did not appeal that ruling. In October 2007 he filed the

instant Rule 60(b) motion for relief based on an alleged clarification of law

regarding AEDPA’s statute of limitations, as explained in Gonzalez v. Crosby, 545

U.S. 524, 125 S.Ct. 2641, 162 L.Ed.2d 480 (2005), and Day v. Chatman, 130 Fed.

Appx. 349 (11th Cir. May 3, 2005) (unpublished).

      The district court denied Ramsey’s Rule 60(b) motion based on its finding

that the motion was not filed within one year or a reasonable time of the underlying

denial of his habeas petition. The court granted Ramsey a certificate of

appealability (“COA”) on the issue of “whether his motion for relief from

judgment was filed within a reasonable time.”

      On appeal, Ramsey argues that the district court abused its discretion in

denying his Rule 60(b) motion for relief from judgment because he filed the

motion within a reasonable time. He also argues that the court’s denial of his

habeas petition was based on the erroneous finding that the petition was untimely



                                          2
under AEDPA’s statute of limitations.1

       The denial of a Rule 60(b) motion is reviewed for an abuse of discretion.

Crapp v. City of Miami Beach Police Dep't, 242 F.3d 1017, 1019 (11th Cir. 2001).

The district court has broad discretion in ruling on a Rule 60(b) motion. See Cano

v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). “An appeal of a ruling on a Rule

60(b) motion . . . is narrow in scope, addressing only the propriety of the denial or

grant of relief,” and not issues regarding the underlying judgment. American

Bankers Ins. Co. of Florida v. Northwestern Nat. Ins. Co., 198 F.3d 1332, 1338

(11th Cir. 1999). “Because of this limitation, the law is clear that Rule 60(b) may

not be used to challenge mistakes of law which could have been raised on direct

appeal.” Id.

       We may affirm the district court’s decision on any grounds supported by the

record. Koziara v. City of Casselberry, 392 F.3d 1302, 1306 n.2 (11th Cir. 2004).

       The catchall provision of Rule 60(b) authorizes relief from judgment based

on “any other reason that justifies relief.” Fed.R.Civ.P. 60(b)(6). Motions under

Rule 60(b)(6) must be filed within a “reasonable time . . . after the entry of the

judgment or order.” Fed.R.Civ.P. 60(c)(1). A determination of what constitutes a



       1
        We note that Ramsey relies solely upon the catchall provision from Rule 60(b)(6) on
appeal. Accordingly, any claims under other subsections of the rule are abandoned. See Timson
v. Sampson, 518 F.3d 870, 874 (11th Cir.), cert. denied, (2008) (discussing abandonment).

                                              3
reasonable time depends on the facts in an individual case, and in making the

determination, courts should consider whether the movant had a good reason for

the delay in filing and whether the non-movant would be prejudiced by the delay.

Lairsey v. Advance Abrasives Co., 542 F.2d 928, 930 (5th Cir. 1976).

       A motion pursuant to Rule 60(b)(6) must “demonstrate that the

circumstances are sufficiently extraordinary to warrant relief. Even then, whether

to grant the requested relief is . . . a matter for the district court’s sound discretion.”

Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1317 (11th Cir. 2000) (internal

quotation and citation omitted). In order for us to reverse a district court’s denial

of a Rule 60(b)(6) motion on appeal, the appellant must demonstrate that the

district court was required to grant relief. Cano, 435 F.3d at 1342.

       A change of law alone does not provide grounds for Rule 60(b)(6) relief.

Ritter v. Smith, 811 F.2d 1398, 1401 (11th Cir. 1987). In Ritter, we reversed the

denial of a Rule 60(b)(6) motion, which depended on a change of law, only

because the district court judgment had not been executed, there was minimal

delay between the motion for relief and the finality of the judgment, and

considerations of comity argued for the relief. Id. at 1401-03 (reversing the district

court’s denial of the state’s motion for relief from judgment when the court’s

underlying judgment granted habeas relief and ordered resentencing in state court).



                                             4
      In Gonzalez the Supreme Court addressed an appellant’s argument that he

was entitled to relief under Rule 60(b)(6), based on a change of law, from a

judgment that his § 2254 habeas petition was barred by the one-year statute of

limitations. Gonzalez, 545 U.S. at 536, 125 S.Ct. at 2650. Even assuming that the

law actually changed, the Court noted that a change of law “is hardly

extraordinary” and “not every interpretation of the federal statutes setting forth the

requirements for habeas provides cause for reopening cases long since final.” Id.

The Court also noted the appellant’s “lack of diligence in pursuing review of the

statute-of-limitations issue” because he did not raise the issue in attempting to

appeal the decision, and ultimately held that the appellant did not demonstrate

extraordinary circumstances. Id. at 537-38, 125 S.Ct. at 2651.

      AEDPA imposes a one-year statute of limitations for filing a § 2254 habeas

petition, which begins to run following one of four events, including “the date on

which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” 28 U.S.C. § 2254(d)(1)(A).

Accordingly, the judgment becomes “final” after the expiration of the 90 days in

which the petitioner could file a petition of certiorari. Bond v. Moore, 309 F.3d

770, 774 (11th Cir. 2002). This 90-day period starts running from the date of the

“entry of judgment, and not the issuance of the mandate.” Chavers v. Secretary,



                                           5
Fla. Dep’t of Corr., 468 F.3d 1273, 1275 (11th Cir. 2006).

       The one-year statute of limitations is tolled by statute while “a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending.” 28 U.S.C. § 2254(d)(2).

       We conclude, based on the record, that the district court did not abuse its

discretion in denying Ramsey’s Rule 60(b) motion because it was not filed within a

reasonable time of the court’s denial of his § 2254 petition.2 Notably, he filed the

motion more than six years after the denial of his § 2254 petition and two years

after the cases on which he relied were decided. Nonetheless, even assuming,

arguendo, that Ramsey’s Rule 60(b) motion was timely, we conclude that the

clarification or change of law that he alleged resulted from Day did not

demonstrate extraordinary circumstances. Accordingly, we affirm the district

court’s denial of Ramsey’s Rule 60(b) motion for relief.

       AFFIRMED.




       2
          We note that the district court properly treated Ramsey’s motion for relief as a true Rule
60(b) motion, rather than a successive habeas petition, because he sought relief from the court’s
dismissal of his § 2254 based only on an alleged error in the court’s application of AEDPA’s
statute of limitations. See Gonzalez v. Crosby, 545 U.S. 524, 535-36, 125 S.Ct. 2641, 2650, 162
L.Ed.2d 480 (2005).

                                                 6